Citation Nr: 0424700	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-03 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran, who had active service in the United States Navy 
from August 1943 to October 1945, died in June 2002.  The 
appellant is the veteran's widow; she submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Widow or Child in June 2002.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In April 2004, a videoconference hearing was held between the 
RO and Washington, DC before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.

Subsequent to the issuance of the December 2003 Supplemental 
Statement of the Case, the appellant submitted additional 
evidence concerning her claim.  Her representative also 
provided written waivers of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required.  In any case, since the matter is being remanded, 
the RO will nevertheless have the opportunity to consider the 
evidence submitted to the Board by the appellant.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

In this case, it appears from the veteran's death certificate 
that he died as a patient at the Bennett County Hospital.  
However, none of the terminal records from that facility are 
in evidence.  Accordingly, the appellant should be asked to 
provide a release for those records, and they should be 
requested.

In addition, it appears that the veteran's death certificate 
has been amended.  The amended death certificate now 
indicates that the immediate cause of death was part of a 
causal chain that included the veteran's service-connected 
bronchiectasis.  The lack of mention of bronchiectasis on the 
original death certificate was identified as a significant 
factor in the reasoning of a VA medical opinion issued in 
June 2003.  Therefore, it should be determined if the 
amendment to the death certificate would change the medical 
opinion of the role the service-connected bronchiectasis 
played in the veteran's death.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate her claim and 
of what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  After obtaining the appropriate 
assistance from the appellant, the RO 
should obtain the veteran's terminal 
hospital records from Bennett County 
Hospital and associate them with the 
claims file.  If records are requested 
and not obtained, the claims file should 
contain documentation as to the attempts 
made.  The appellant and her 
representative should also be notified of 
any negative results and afforded an 
opportunity to obtain the records.

3.  After the above development is 
completed, the RO should have the claims 
file reviewed by a pathologist in order 
to determine whether it is as likely as 
not that any disorder of service origin 
caused or contributed substantially or 
materially to cause the veteran's death.  
The pathologist should provide an 
explanation of the medical significance 
between the original death certificate 
and the amended death certificate.  The 
pathologist should provide an opinion as 
to whether the veteran's service-
connected bronchiectasis played any role 
in the development of, the severity of, 
the exacerbation of, the aggravation of, 
or the worsening of any identified 
contributing cause (including obesity, 
COPD, congestive heart failure, diabetes) 
of the veteran's death.  It should also 
be specifically noted whether 
bronchiectasis caused debility such that 
the veteran was less capable of resisting 
the effects of terminal illness.

4.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

5.  Thereafter, the RO should 
readjudicate the appellant's claim, with 
consideration of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

